Douglas, J.,
concurring in part and dissenting in part. The majority confuses the years in question and the various judgments of the court of appeals. I would affirm the judgment of the court of appeals in its findings that, for 1989, the court’s budget should have been increased by $182,996.96 offset by $49,151 paid from the county general fund for unemployment compensation, for a net of $133,845.96 to be added to the court’s 1989 budget. I would reverse the court of *164appeals’ finding as to an interest assessment, although I certainly can see why the judges of the court of appeals took, in their wisdom, a position that is both arguable and intellectually defensible and entered such an order. See, generally, Beifuss v. Westerville Bd. of Edn. (1988), 37 Ohio St.3d 187, 525 N.E.2d 20.